Terral, J.,
delivered the opinion of the court.
A causeway was built along the public highway where it passes over the land of the plaintiff below, and was, it is said, so negligently constructed that great injury was inflicted upon said plaintiff. It appears from the evidence that a drain across the highway would have obviated the injury, if such drain had been suitably constructed, and the plaintiff had availed himself of its use. But the negligent or wrongful construction of the causeway, if taken to be proven, was the work solely of the *241road overseer. The board of supervisors gave no directions as to how the causeway should be constructed, and are not culpable in that regard. That the bad construction of the causeway was brought to their attention, and they failed to intervene in behalf of the plaintiff, does not render the county liable for the injury. We think the cases of Sutton v. Carroll County, 41 Miss., 236, and Brabham v. Hinds County, 54 Miss., 363 (28 Am. Rep., 352), support the doctrine that a county is not liable for the negligent or tortious acts of a road overseer. The remedy is against the overseer.

Affirmed.

Calhoon, J., dubitante.